Citation Nr: 1041747	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right hip bursitis.  

2.  Entitlement to an initial rating in excess of 10 percent for 
cervical strain.  

3.  Entitlement to an initial rating in excess of 10 percent for 
status post right shoulder dislocation.

4.  Entitlement to an initial rating in excess of 10 percent for 
ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to June 
2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, in which the RO granted the Veteran service connection for 
right hip bursitis, chronic cervical strain, status post right 
shoulder dislocation, and recurrent ganglion cyst of the left 
wrist and assigned an initial noncompensable disability rating 
for each disability.  The rating for each disability was 
increased to 10 percent in a subsequent rating decision issued in 
May 2009.  The 10 percent ratings were made effective from the 
date service connection was awarded-June 16, 2008.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in October 2009.  A transcript of the 
hearing has been associated with the Veteran's claims file.

As the appeal of the Veteran's claim for higher disability 
ratings for right hip bursitis, cervical strain, status post 
right shoulder dislocation, and ganglion cyst of the left wrist, 
each rated as 10 percent disabling, emanates in part from the 
Veteran's disagreement with the initial ratings assigned 
following the grant of service connection, the Board has 
characterized the claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additionally, in an August 2010 statement, the Veteran submitted 
evidence concerning an alleged gall bladder disorder, for which 
she stated she is seeking service connection.  As this claim has 
not been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.  


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claims for initial disability ratings in excess of 10 percent for 
right hip bursitis, cervical strain, status post right shoulder 
dislocation, and ganglion cyst of the left wrist.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

A review of the Veteran's claims file reflects that she was 
provided VA examinations in February 2008 and May 2009.  The 
record also reflects that the Veteran has received treatment with 
both VA and private treatment providers for her right hip 
bursitis, cervical strain, status post right shoulder 
dislocation, and recurrent ganglion cyst of the left wrist.  
However, the Veteran stated at the October 2009 hearing that her 
disabilities had worsened since the date of the most recent VA 
medical examination, which was conducted in May 2009.  
Specifically, the Veteran testified at her October 2009 hearing 
that her right hip bursitis was causing her increasing pain, 
particularly upon exercising, as were her neck and right 
shoulder.  She further testified that she had purchased special 
work equipment, a new car, and new bedding to try to reduce the 
pain from her service-connected disabilities. 

The Board notes that the Veteran is qualified, as a lay person, 
to report symptoms such as pain.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Likewise, where the record does not 
adequately reveal the current state of the claimant's disability, 
the fulfillment of the statutory duty to assist requires a new 
medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where the appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination).  

The Board further notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA must 
consider granting a higher rating in cases in which functional 
loss due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 C.F.R. 
§§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast 
Letter 06-25 (November 29, 2006), VA's Compensation & Pension 
(C&P) Service noted that to properly evaluate any functional loss 
due to pain, examiners, at the very least, should undertake 
repetitive testing (to include at least three repetitions) of the 
joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient information 
on any functional loss due to an orthopedic disability.

The Board notes here that the Veteran has claimed that her 
service-connected disabilities have deteriorated since her last 
VA examination, which took place more than a year ago.  In light 
of these complaints, therefore, a remand is required to have a 
qualified examiner supplement the record with report regarding 
the current severity of the Veteran's right hip bursitis, 
cervical strain, status post right shoulder dislocation, and 
recurrent ganglion cyst of the left wrist.  Under these 
circumstances, the Veteran must be scheduled to undergo 
orthopedic examination at an appropriate VA medical facility.  
See 38 U.S.C.A. § 5103A.  In particular, the examiner should 
identify and describe the current severity of all symptoms of the 
disabilities at issue.  The VA examiner should specifically 
address all the Veteran's symptoms in assessing the current 
severity of her disabilities.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and her representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record.  She 
should be specifically asked to indicate 
all places of treatment for each 
disability at issue.

2.  After securing any additional records, 
the Veteran must be scheduled for a VA 
examination and notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of her claims.  See 38 C.F.R. 
§ 3.655(b) (2010).  The entire claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

The examiner should ascertain the current 
severity of her right hip bursitis, 
cervical strain, status post right 
shoulder dislocation, and recurrent 
ganglion cyst of the left wrist.  The 
examiner must report range of motion of 
the right hip, cervical spine, right 
shoulder, and left wrist in all directions 
(in degrees).  Clinical findings must also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
right hip, cervical spine, right shoulder, 
or left wrist; and whether, and to what 
extent, the Veteran experiences functional 
loss due to pain and/or any other symptoms 
during flare-ups or with repeated use.  
The examiner must express such functional 
losses in terms of additional degrees of 
limited motion (beyond the limitation 
shown on examination).  The examiner 
should also indicate whether the Veteran 
experiences any cervical disc disease as 
part of her cervical strain.  All findings 
necessary to rate any such disability 
should be made, including any neurologic 
manifestations and a description of any 
incapacitating episodes that require 
physician-prescribed bed rest.

(Note:  To properly evaluate any 
functional loss due to pain, C&P Service 
examiners, as per C&P Service policy, must 
at the very least undertake repetitive 
testing (to include at least three 
repetitions) of the joints' range of 
motion.  See VA Fast Letter 06-25 
(November 29, 2006).)

3.  The adjudicator must ensure that any 
examination report complies with this 
remand and the questions presented in the 
examination request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action.

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claims 
on appeal must be adjudicated in light of 
all pertinent evidence and legal 
authority.  Consideration should be given 
to whether any "staged" rating is 
warranted.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If any benefit 
sought on appeal is not granted, the 
Veteran and her representative must be 
furnished a supplemental statement of the 
case (SSOC) and afforded the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

